DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/892,390, filed on 9/28/2010.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a recording unit configured to record an image in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide” in lines 15-16.  However, the original disclosure does not disclose a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide.  Instead, the original disclosure discloses that the roller 25 collides with cover member 75 of return guide 70 in Fig. 3 and paragraph [0057].  Therefore the original disclosure does not support that applicant had possession of the claimed invention.
Claims 2-9 depend on claim 1 and are rejected for inheriting the same problem.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 8,768,235 in view of U.S. Patent Application Publication 2008/0240823 by Asada (“Asada”). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 8,768,235 claims an image recording device comprising:
a tray configured to hold a sheet thereon (Claim 1);
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position (Claim 1);
a recording unit configured to record an image on the sheet fed by the roller of the sheet feeder (Claim 1); and
a return guide (Claim 1), and
wherein the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide (Claim 13).
U.S. Patent 8,768,235 does not claim that the return guide comprises an upper surface and a lower surface opposite to the upper surface, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray.  Instead, U.S. Patent 8,768,235 claims a return guide that guides a sheet back to the recording unit (see Claim 1).
However, Asada discloses a return guide (16) comprising an upper surface and a lower surface opposite to the upper surface (see Fig. 2), the upper surface being configured to guide a sheet having an image recorded thereon back toward a recording unit in a return direction (see Fig. 2), where a pivot axis of a sheet feeder is located between a portion of the upper surface of the return guide and a tray (see Fig. 2).  Asada discloses that the return guide that guides a sheet back to the recording unit (see Fig. 2).
Because U.S. Patent 8,768,235 and Asada both disclose return guides, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the return guide of Asada for the return guide of U.S. Patent 8,768,235 to achieve the predictable result of providing a return guide that guides a sheet back to the recording unit.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,051,144 in view of U.S. Patent Application Publication 2008/0240823 by Asada (“Asada”).  Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 9,051,144 claims an image recording device comprising:
a tray configured to hold a sheet thereon (Claim 1);
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position (Claim 1);
a recording unit configured to record an image on the sheet fed by the roller of the sheet feeder (Claim 1); and
a return guide (Claim 1), and
wherein the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide (Claim 3).
U.S. Patent 9,051,144 does not claim that the return guide comprises an upper surface and a lower surface opposite to the upper surface, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray.  Instead, U.S. Patent 9,051,144 claims a return guide that guides a sheet back to the recording unit (see Claim 1).
However, Asada discloses a return guide (16) comprising an upper surface and a lower surface opposite to the upper surface (see Fig. 2), the upper surface being configured to guide a sheet having an image recorded thereon back toward a recording unit in a return direction (see Fig. 2), where a pivot axis of a sheet feeder is located between a portion of the upper surface of the return guide and a tray (see Fig. 2).  Asada discloses that the return guide that guides a sheet back to the recording unit (see Fig. 2).
Because U.S. Patent 9,051,144 and Asada both disclose return guides, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the return guide of Asada for the return guide of U.S. Patent 9,051,144 to achieve the predictable result of providing a return guide that guides a sheet back to the recording unit.

Claims 1, 3, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 9,283,778 in view of U.S. Patent Application Publication 2008/0240823 by Asada (“Asada”). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 9,283,778 claims an image recording device comprising:
a tray configured to hold a sheet thereon (Claim 1);
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position (Claim 1);
a recording unit configured to record an image on the sheet fed by the roller of the sheet feeder (Claim 1); and
a return guide (Claim 1), and
wherein the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide (Claim 1).
U.S. Patent 9,283,778 does not claim that the return guide comprises an upper surface and a lower surface opposite to the upper surface, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray.  Instead, U.S. Patent 9,283,778 claims a return guide that guides a sheet back to the recording unit (see Claim 1).
However, Asada discloses a return guide (16) comprising an upper surface and a lower surface opposite to the upper surface (see Fig. 2), the upper surface being configured to guide a sheet having an image recorded thereon back toward a recording unit in a return direction (see Fig. 2), where a pivot axis of a sheet feeder is located between a portion of the upper surface of the return guide and a tray (see Fig. 2).  Asada discloses that the return guide that guides a sheet back to the recording unit (see Fig. 2).
Because U.S. Patent 9,283,778 and Asada both disclose return guides, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the return guide of Asada for the return guide of U.S. Patent 9,051,144 to achieve the predictable result of providing a return guide that guides a sheet back to the recording unit.

As for claim 3, U.S. Patent 9,283,778 claims that the portion of the arm is located between the pivot axis of the arm and the roller (Claim 5).

As for claim 7, U.S. Patent 9,283,778 claims that the pivot axis is located at one end of the arm and the roller is rotatably supported by another end of the arm (Claim 5).

As for claim 8, U.S. Patent 9,283,778 claims that the return guide is pivotable Claim 9).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 13 and 14 of U.S. Patent No. 10,414,174. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 10,414,174 claims an image recording device comprising:
a tray configured to hold a sheet thereon (Claim 1);
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position (Claim 1);
a recording unit configured to record an image on the sheet fed by the roller of the sheet feeder (Claim 1); and
a return guide comprising an upper surface and a lower surface opposite to the upper surface, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray (Claim 1), and
wherein the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide (Claim 1).

As for claim 2, U.S. Patent 10,414,174 claims that the portion of the arm is a projection (Claim 1).

As for claim 3, U.S. Patent 10,414,174 claims that the portion of the arm is located between the pivot axis of the arm and the roller (Claim 5).

As for claim 4, U.S. Patent 10,414,174 claims that another portion of the return guide is located above the pivot axis of the arm of the sheet feeder (Claim 7).

As for claim 5, U.S. Patent 10,414,174 claims that the sheet feeder further comprises a plurality of gears configured to transmit a rotating force to the roller (Claim 8).

As for claim 6, U.S. Patent 10,414,174 claims that the return guide further comprises an inclined portion having an inclined guide surface (Claim 9).

As for claim 7, U.S. Patent 10,414,174 claims that the pivot axis is located at one end of the arm and the roller is rotatably supported by another end of the arm (Claim 13).

As for claim 8, U.S. Patent 10,414,174 claims that the return guide is pivotable (Claim 14).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 11,077,678. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 11,077,678 claims an image recording device comprising:
a tray configured to hold a sheet thereon (Claim 1);
a sheet feeder configured to feed the sheet on the tray, the sheet feeder comprising an arm and a roller rotatably supported by the arm, the arm being configured to pivot about a pivot axis such that the roller moves between a first roller position and a second roller position which is above the first roller position (Claim 1);
a recording unit configured to record an image on the sheet fed by the roller of the sheet feeder (Claim 1); and
a return guide comprising an upper surface and a lower surface opposite to the upper surface, the upper surface being configured to guide the sheet having the image recorded thereon back toward the recording unit in a return direction, where the pivot axis of the sheet feeder is located between a portion of the upper surface of the return guide and the tray (Claim 1), and
wherein the arm includes a portion configured to contact the lower surface of the return guide to prevent the roller from colliding with the return guide (Claim 5).

As for claim 2, U.S. Patent 11,077,678 claims that the portion of the arm is a projection (Claim 5).

As for claim 3, U.S. Patent 11,077,678 claims that the portion of the arm is located between the pivot axis of the arm and the roller (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,651,974 issued to Kawarama et al. (“Kawarama”) is cited for all that it discloses including a sheet feeder that contacts a tray when the tray is withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853